Citation Nr: 0314763	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  95-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to a higher initial rating for residuals of a 
back injury with arthritis and scoliosis, rated as 20 percent 
disabling from November 21, 1991, and as 40 percent disabling 
beginning March 18, 1997.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION


The veteran had active service from November 1950 to November 
1952.

This matter originated with an appeal from a regional office 
(RO) rating decision of December 1991, which denied service 
connection for a back disorder.  Subsequently, by rating 
decision of October 1992, service connection for residuals of 
a back injury with scoliosis and arthritis was granted, and 
assigned a noncompensable evaluation, and the veteran 
appealed the rating.  By rating action of October 1994, he 
was granted a 10 percent rating for his back disability, 
effective November 21, 1991, the date of his claim for 
service connection.  The case was remanded in December 1996 
and again in March 1999.  In October 1999, the RO assigned a 
20 percent rating, effective March 18, 1997, and a 40 percent 
rating, effective May 21, 1999.

In a decision dated in March 2000, the Board granted the 
veteran a 20 percent rating for residuals of a back injury 
with scoliosis and arthritis, effective November 21, 1991, 
and a 40 percent rating, effective March 18, 1997.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
joint motion filed by the parties, the Court vacated the 
Board's decision in July 2000, and remanded the claim to the 
Board for further action.  The Board remanded the case to the 
RO in February 2001 in response to the directives contained 
in the joint motion for remand.  In December 2002, the Board 
initiated development of additional evidence.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development was needed prior to final appellate 
consideration of his claim.  As was noted above, the Board 
requested additional development in an internal development 
memorandum.  The requested development has since been 
completed.

Although regulations in effect at the time the Board 
requested the additional development allowed the Board to 
consider that additional evidence and render a decision 
without first referring the additional evidence to the RO for 
consideration in the first instance, the regulations were 
recently found to be invalid by the United States Court of 
Appeals for the Federal Circuit.  In this regard, the Board 
notes that on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
invalidated the new duty-to-assist regulations codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  

The Board notes that the veteran has not submitted a written 
waiver of his right to have the evidence reviewed by the RO.  
The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid because, in providing only 30 days 
for an appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.

2.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




